                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA

MEILING SERRANO AND EDDIE PINNIX,                   Case No.: 3:20-cv-00462-FDW-DSC

                Plaintiffs,

vs.                                                 PROTECTIVE ORDER

PFIZER INC., PHARMACIA LLC f/k/a/
PHARMACIA CORPORATION, PARKE,
DAVIS & COMPANY LLC as successor-in-
interest of PARKE, DAVIS & COMPANY,
and WARNER-LAMBERT COMPANY LLC
f/k/a WARNER-LAMBERT COMPANY,

                Defendants.


                                              ORDER


       The Court has reviewed the Parties’ Proposed Joint Protective Order. For good cause shown,

IT IS ORDERED as follows:

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, confidential information shall

be disclosed only in the following designated ways:

       1.       As used in the Protective Order, these terms have the following meanings:
               “Attorneys” means counsel of record;
               “Confidential” documents are documents designated pursuant to Paragraph 2;
               “Highly Confidential” documents are documents designated pursuant to Paragraph
                3;
               “Documents” means documents and information that the Parties and, as
                appropriate, non-parties, agree merit confidential treatment;
               “Outside Vendors” means messenger, copy, coding, and other clerical-services
                vendors not employed by a party or its Attorneys; and
               “Written Assurance” means an executed document in the form attached as Exhibit
                A.


                                                1
  Case 3:20-cv-00462-FDW-DSC            PROTECTIVE34
                                        Document   ORDER
                                                     Filed     01/13/21 Page 1 of 10
        2.         “Confidential Information” shall mean all Documents and information designated by
the producing party as Confidential including Documents or information that are not otherwise
publicly available, such as internal company documents.
        3.         “Highly Confidential Information” shall mean all Documents and information so
designated by the producing party as Highly Confidential, the disclosure of which would, in the
good faith judgment of the party or, as appropriate, non-party designating the material as Highly
Confidential, be detrimental to the conduct of that party’s or non-party’s business or the business
of any of that party’s or non-party’s customers or clients, including: confidential contracts
(including drafts) between the producing party and a third party; any other document or
communication that contains or recites the terms of such a confidential contract (including any
drafts); information prohibited from disclosure by statute; information that reveals trade secrets,
research, technical, regulatory, commercial or financial information that the Party has maintained as
confidential; competitively sensitive information; or information concerning products not at issue in
this litigation.
        4.         All Confidential and Highly Confidential documents, along with the information
contained in the documents, shall be used solely for the purpose of this proceeding, and no person
receiving such documents shall, directly or indirectly, use, transfer, disclose, or communicate in any
way the documents or their contents to any person other than those specified in Paragraphs 6 and 7.
Any other use is prohibited.
        5.         All Confidential documents shall be marked “Confidential” and all Highly Confidential
documents shall be marked “Highly Confidential.”
        6.         Access to any Confidential document shall be limited to:
                   (a)    the Court and its staff;
                   (b)    Attorneys, their law firms, and their Outside Vendors;
                   (c)    persons shown on the face of the document to have authored or received it;
                   (d)    deponents and court reporters retained to transcribe testimony;
                   (e)    the Parties;
                   (f)    the Parties' current or former employees; and
                   (g)    outside independent persons (i.e., persons not currently or formerly employed
by, consulting with, or otherwise associated with any party) who are retained by a party or its Attorneys
to provide assistance as mock jurors or focus group members or the like, or to furnish technical or
expert services, and/or to give testimony in this proceeding.

                                                     2
   Case 3:20-cv-00462-FDW-DSC              PROTECTIVE34
                                           Document   ORDER
                                                        Filed     01/13/21 Page 2 of 10
       7.      Access to any Highly Confidential document shall be limited to:
               (a)     the Court and its staff;
               (b)     Attorneys, their law firms, and their Outside Vendors;
               (c)     persons shown on the face of the document to have authored or received it;
               (d)     court reporters retained to transcribe testimony;
               (e)     outside independent persons (i.e., persons not currently or formerly employed
by, consulting with, or otherwise associated with any party) who are retained by a party or its Attorneys
to provide assistance as mock jurors or focus group members or the like, or to furnish technical or
expert services, and/or to give testimony in this proceeding;
               (f)     any other person as to whom the producing party has consented to disclosure in
advance and in writing, on notice to each party hereto.
       8.      Any non-party who shall be called upon to make discovery herein or provide
deposition or other testimony pursuant to subpoena or other formal or informal discovery device
shall be entitled to avail itself of the provisions and protections of this Protective Order; and if such
election is made, such non-party shall be entitled to the protection granted hereby and shall assume
the duties and obligations imposed thereby.            All material designated by the non-party to be
Confidential or Highly Confidential shall be treated in the same manner and fashion as any
Confidential or Highly Confidential documents produced by the Parties herein.
       9.      Third parties producing documents in the course of this proceeding may also
designate documents as “Confidential” or “Highly Confidential,” subject to the same protections
and constraints as the Parties to the proceeding. A copy of the Protective Order shall be served
along with any subpoena served in connection with this proceeding. All documents produced by
such third parties shall be treated as “Confidential” for a period of fourteen days from the date of
their production, and during that period any party may designate such documents as “Confidential”
or “Highly Confidential” pursuant to the terms of the Protective Order.
       10.     If another court or an administrative agency requests, subpoenas, or orders
production of Confidential or Highly Confidential documents from a party that has obtained those
materials under the terms of this Order, the party shall promptly notify the producing party of the
pendency of such subpoena or other process. The subpoenaed party will not oppose the producing
party’s effort to intervene in the proceeding, quash the subpoena, or take other reasonable action to
seek appropriate relief. The cost of such opposition to the subpoena shall be borne by the producing
party unless otherwise agreed to by the Parties.

                                                   3
  Case 3:20-cv-00462-FDW-DSC             PROTECTIVE34
                                         Document   ORDER
                                                      Filed       01/13/21 Page 3 of 10
       11.     Each person appropriately designated pursuant to Paragraph 6(g), 7(e), nonparty
deponents pursuant to paragraph 6(d), and former employees pursuant to Paragraph 6(f) to receive
Confidential or Highly Confidential information shall execute a “Written Assura nce” in the form
attached as Exhibit A. Opposing counsel shall be notified at least fourteen days prior to disclosure
to any such person who is known to be a current or former employee or agent of, or consultant to,
any competitor of the party whose designated documents are sought to be disclosed. Such notice
shall provide a reasonable description of the outside independent person to whom disclosure is
sought sufficient to permit objection to be made. If a party objects in writing to such disclosure
within fourteen days after receipt of notice, no disclosure shall be made until the party seeking
disclosure obtains the prior approval of the Court or the objecting party.
       12.     All depositions or portions of depositions taken in this proceeding that contain
confidential information may be designated “Confidential” or “Highly Confidential” and thereby
obtain the protections accorded other “Confidential” or “Highly Confidential” documents.
Confidentiality designations for depositions shall be made either on the record or by written notice
to the other party within thirty days of receipt of the transcript. Unless otherwise agreed, depositions
shall be treated as “Highly Confidential” during the thirty day period following receipt of the
transcript. The deposition of any witness (or any portion of such deposition) that encompasses
Confidential or Highly Confidential information shall be taken only in the presence of persons who
are qualified to have access to such information.
       13.     Portions of interrogatory answers, responses to requests for admissions, deposition
transcripts and exhibits, pleadings, motions, affidavits, and briefs that quote or contain confidential
information may be designated “Confidential” or “Highly Confidential” where appropriate, but, to the
extent feasible, shall be prepared in such a manner that the Confidential or Highly Confidential
information is bound separately from that not entitled to protection.
       14.     To avoid security risks inherent in certain current technologies, and unless the party
whose Confidential or Highly Confidential documents are at issue agrees otherwise in writing, and
except as set forth immediately below with respect to limited electronic mail communications, all
persons with access to Confidential or Highly Confidential documents pursuant to Paragraphs 6
and 7 shall be and are prohibited from storing or transmitting any Confidential or Highly
Confidential documents in or via any online or web-based storage location or service, when such
storage location or service is managed or maintained by any third-party service provider, including
any provider of so-called “cloud computing” services, other than a reputable litigation support

                                                 4
  Case 3:20-cv-00462-FDW-DSC             PROTECTIVE34
                                         Document   ORDER
                                                      Filed     01/13/21 Page 4 of 10
service provider with a secure document hosting facility that uses encrypted web-enabled software
that allows for secure and protected sharing and collaboration concerning said documents amongst
only authorized counsel and that does not employ so-called “cloud computing” services.
Notwithstanding the foregoing provision, a person with access to Confidential documents pursuant
to Paragraph 6 shall not be prohibited from transmitting to any other person permitted to access
Confidential documents pursuant to Paragraph 6 a reasonably limited number of files containing
Confidential documents through electronic mail, as attachments to an electronic mail in the form
of separate PDF files (and not as zip files or links to files), as long as the person transmitting the
files takes reasonable steps to protect the confidentiality of the files.
       15.     Any party who inadvertently fails to identify documents as “Confidential” or
“Highly Confidential” shall, promptly upon discovery of its oversight, provide written notice of
the error and substitute appropriately designated documents. Any party receiving such improperly
designated documents shall retrieve such documents from persons not entitled to receive those
documents and, upon receipt of the substitute documents, shall return or destroy the improperly-
designated documents.
       16.     Notwithstanding the foregoing, without express written consent, in no event shall any
disclosure of Confidential or Highly Confidential documents be made to any competitor of Defendants
or to any person who, upon reasonable and good faith inquiry, could be determined to be a current
employee of or consultant doing research on anti-epileptic drugs (“AEDs”) for a competitor of
Defendants irrespective of whether such competitor or person is retained as an expert in this
proceeding, except that if the person is a former employee of Defendants (or a subsidiary of
Defendants) and appears or is produced as a fact witness, the examining party shall be permitted to
disclose Confidential documents during the deposition and at trial pursuant to the terms of this Order.
“Competitor” shall mean any manufacturer of or manufacturer involved in the sale of AEDs or current
employee of such entity. If a party seeks to disclose Confidential or Highly Confidential documents
to a Competitor of Defendants, the party seeking disclosure shall follow the notice provisions set forth
in Paragraph 11. Confidential or Highly Confidential documents shall be used solely for the purpose
of this proceeding and shall not be used by any person receiving such information for any business or
competitive purpose.
       17.     Any party filing a document containing Confidential or Highly Confidential
information with the Court shall do so in accordance with the procedures for Filing Documents Under
Seal in Civil Cases pursuant to Local Civil Rule 6.1.

                                                  5
  Case 3:20-cv-00462-FDW-DSC             PROTECTIVE34
                                         Document   ORDER
                                                      Filed      01/13/21 Page 5 of 10
       18.     Any party or non-party may challenge the designation of any information as
“Confidential” or “Highly Confidential.” The process for challenging confidentiality designations
is set forth in the document entitled Challenging Confidentiality Designations, attached hereto as
Exhibit B.
       19.     Within sixty days of the termination of this proceeding, including any appeals, each
party shall either destroy or return to the opposing party all documents designated by the opposing
party as “Confidential” or “Highly Confidential,” and all copies of such documents, and shall
destroy all extracts and/or data taken from such documents. Each party shall provide a certification
as to such return or destruction within the sixty day period. However, Attorneys shall be entitled
to retain a set of all documents filed with the Court and all correspondence generated in connection
with the proceeding.
       20.     Inadvertent disclosure or production of documents or information subject to attorney-
client privilege, work product protection, or other applicable privilege or immunity (collectively
referred to hereinafter as “Inadvertently Disclosed Privileged Material”) shall not constitute a waiver
of the respective privilege or immunity.       If a producing party believes that it has disclosed
Inadvertently Disclosed Privileged Material, the producing party shall notify the receiving party
within a reasonable amount of time after discovering the inadvertent or unintentional disclosure
(regardless of the date of the initial inadvertent or unintentional disclosure). After being notified,
the receiving party must not use or disclose the document and must take reasonable steps to retrieve
the document if the receiving party disclosed it before being notified. The receiving party must
promptly, and in any event within seven calendar days, return to the producing party, render
inaccessible, or destroy (at the receiving parties’ option) the Inadvertently Disclosed Privileged
Material (and all paper and electronic copies). If the recall of an Inadvertently Disclosed Privileged
Material involves a document that is to be entirely withheld from production, the producing party
will provide a privilege log pursuant to the terms of the Parties agreed STIPULATION
GOVERNING PRODUCTION OF DOCUMENTS AND ELECTRONICALLY STORED
INFORMATION. If the recall of an Inadvertently Disclosed Privileged Material involves redaction
of privileged material, the producing party shall provide a redacted version of the document as soon
as reasonably possible.
       21.     Any party may apply to the Court for a modification of the Protective Order, and
nothing in this Protective Order shall be construed to prevent a party from seeking such further
provisions enhancing or limiting confidentiality as may be appropriate.

                                                 6
  Case 3:20-cv-00462-FDW-DSC            PROTECTIVE34
                                        Document   ORDER
                                                     Filed      01/13/21 Page 6 of 10
       22.     Nothing in this Protective Order shall limit any producing party’s use of its own
documents or shall prevent any producing party from disclosing its own Confidential or Highly
Confidential documents to any person.
       23.     No action taken in accordance with the Protective Order shall be construed as a
waiver of any claim or defense in the proceeding or of any position as to discoverability or
admissibility of evidence.
       24.     Violation of any of the provisions of this Protective Order may result in the imposition
of penalties and sanctions to be determined by the Court. The Court shall retain jurisdiction to enforce
the provisions of this Protective Order beyond the term of this proceeding. The obligations imposed
by the Protective Order shall survive the termination of this proceeding.

       SO ORDERED.

                                     Signed: January 13, 2021




                                                  7
  Case 3:20-cv-00462-FDW-DSC             PROTECTIVE34
                                         Document   ORDER
                                                      Filed     01/13/21 Page 7 of 10
                           EXHIBIT A - WRITTEN ASSURANCE

       ___________________________________________ declares that:

       I reside at ______________________________________________ in the City of

_________________, County of ________________, State of _______________. My telephone

number is ______________________. I am currently employed by _______________________,

located at _________________________________________, and my current job title is

________________________________.

       I have read and I understand the terms of the Protective Order dated ___________, filed in

Serrano, et al. v. Pfizer Inc., et al., Case No. 3:20-cv-00462, pending in the District Court for the

Western District of North Carolina. I agree to comply with and be bound by the provisions of the

Protective Order. I understand that any violation of the Protective Order may subject me to

sanctions by the Court. I shall not divulge any documents, or copies of documents, designated

“Confidential” or “Highly Confidential” obtained pursuant to such Protective Order, or the

contents of such documents, to any person other than those specifically authorized by the

Protective Order. I shall not copy or use such documents except for the purposes of this
proceeding and pursuant to the terms of the Protective Order.

       As soon as practical, but no later than 30 days after final termination of this proceeding, I

shall return to the attorney from whom I have received them, any documents in my possession
designated “Confidential” or “Highly Confidential”, and all copies, excerpts, summaries, notes,

digests, abstracts, and indices relating to such documents. I submit myself to the jurisdiction of

the District Court for the Western District of North Carolina for the purpose of enforcing or

otherwise providing relief relating to the Protective Order.


Executed on
                          (Date)                                       (Signature)




                                                8
  Case 3:20-cv-00462-FDW-DSC            PROTECTIVE34
                                        Document   ORDER
                                                     Filed     01/13/21 Page 8 of 10
         EXHIBIT B - CHALLENGING CONFIDENTIALITY DESIGNATIONS

       Timing of Challenges.        Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party's confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

confidentiality designation by electing not to mount a challenge promptly after the original

designation is disclosed.

       Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

providing written notice of the designations it is challenging and generally describing the basis

for the challenges. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge

in good faith and must begin the process by conferring directly (in voice to voice dialogue; other

forms of communication are not sufficient) within 10 days of the date of service of notice. In

conferring, the Challenging Party must explain the basis for its belief that the confidentiality
designation was not proper and must give the Designating Party an opportunity to review the

designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation. A Challenging Party may proceed to the next
stage of the challenge process only if it has engaged in this meet and confer process first or

establishes that the Designating Party is unwilling to participate in the meet and confer process

in a timely manner.

       Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

they must hold an informal in-person conference with the Court. If the Parties still cannot resolve

the challenge, the Designating Party shall file and serve a motion to retain confidentiality within

10 days of the informal in-person conference. Each such motion must be accompanied by a

competent declaration affirming that the movant has complied with the meet and confer

requirements imposed in the preceding paragraph. Failure by the Designating Party to timely

make such a motion shall automatically waive the confidentiality designation for each challenged
                                              9
                             PROTECTIVE34
  Case 3:20-cv-00462-FDW-DSC Document   ORDER
                                          Filed 01/13/21 Page 9 of 10
designation. In addition, the Challenging Party may file a motion challenging a confidentiality

designation at any time if there is good cause for doing so, including a challenge to the

designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

this provision must be accompanied by a competent declaration affirming that the movant has

complied with the meet and confer requirements imposed by the preceding paragraph. The

burden of persuasion in any such challenge proceeding shall be on the Designating Party.

Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. The party losing any motion concerning the confidentiality of materials will pay the

successful party’s attorneys’ fees incurred in the making of or opposing the motion if the losing

position was not substantially justified.       Unless the Designating Party has waived the

confidentiality designation by failing to file a motion to retain confidentiality as described above,

all parties shall continue to afford the material in question the level of protection to which it is

entitled under the Producing Party's designation until the court rules on the challenge .




                                                10
 Case 3:20-cv-00462-FDW-DSC             PROTECTIVE
                                       Document  34ORDER
                                                     Filed     01/13/21 Page 10 of 10
